DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on October 9, 2020.
Claims 1 & 11-28 are pending in the current application.
Claim 1 is amended.
Claims 2-10 are cancelled.
 	Claims 11-28 are newly added.

Response to Arguments
Applicant's remarks filed 10/09/2020, pages 6-7, regarding the rejection of claim 1 under 35 USC § 102(a)(1) have been considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Karczewicz et al. (US 2017/0332075 A1) (hereinafter Karczewicz) in view of Fu et al. (US 2013/0259118 A1) (hereinafter Fu) as outlined below.
In response to applicant’s remark that Examiner’s recited reference does not teach, suggest, nor disclose Applicant's newly recited limitations, the Examiner directs Applicant’s attention to the rejection of the independent claim 1, where Applicant’s claim limitations are now addressed by Karczewicz and Fu and are rejected for the reasons as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim is amended to recite, “receiving a first array of chroma sample values for a chroma component first coding block in a video coding unit and a second array of chroma sample values for a chroma component second coding block in the video coding unit; performing adaptive loop filtering on the first and second arrays to modify the sample values for inclusion in an encoded video bitstream for the video data: and including in the encoded video bitstream, a first adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values 
Dependent claims 11-28 fall accordingly.

Regarding claims (11-28), the Examiner notes Applicant’s Specification contains no mention, description, or any recitation for the newly-added claim limitations in each respective dependent claim. For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Therefore, claims (11-28) are rejected as failing to comply with the written description requirement for introducing new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-24 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 2017/0332075 A1) (hereinafter Karczewicz) in view of Fu et al. (US 2013/0259118 A1) (hereinafter Fu).

Regarding claim 1, Karczewicz discloses a method of coding of video data [Paragraph [0021], video coding], the method comprising: 
receiving [Paragraph [0022], [0029] & [0039], Receiving video data from content provider] a first array of chroma sample values for a chroma component first coding block in a video coding unit [Paragraph [0022], [0029] & [0039]-[ 0042], Pictures comprising SCb, as first sample array of chrominance Cb samples in coding blocks] and a second array of chroma sample values for a chroma component second coding block in the video coding unit [Paragraph [0022], [0029] & [0039]-[0042], Pictures comprising SCr, as second sample array of chrominance Cr samples in coding blocks];
performing adaptive loop filtering on the first and second arrays to modify the sample values for inclusion in an encoded video bitstream for the video data [Paragraph [0022], [0029], [0039]-[0042], [0062]-[0063] & [0144]-[0149], Video encoder applies ALF to reconstructed samples of the current picture, that are including sample arrays of chrominance samples]; and
including in the encoded video bitstream, a first adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the first coding block [Paragraph [0144]-[0146], Video encoder may signal a flag, as first adaptive loop filter parameter, for enabling ALF in the coding unit].
	However, Karczewicz does not explicitly disclose wherein including in the encoded video bitstream,
a first adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component first coding block; and
a second adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component second coding block.
Fu teaches wherein including in the encoded video bitstream [Paragraph [0009]-[0010], [0029] & [0039]-[0044], Syntax are incorporated in bitstream and are used to indicate whether chroma components are filtered or not],
a first adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component first coding block [Paragraph [0063]-[0064], Syntax structure includes a flag alf_cb_enable_flag or alf_one_cb_unit_flag to determine whether ALF processing is applied to Cb component]; and
a second adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component second coding block [Paragraph [0063]-[0064], Syntax structure includes a flag alf_cr_enable_flag or alf_one_cr_unit_flag to determine whether ALF processing is applied to Cr component].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF chrominance flag information provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement ALF processes on image block components to alleviate coding artifacts and enhance picture quality (Fu, Paragraph [0002]-[0005] & [0061]-[0063]). 

Regarding claim 11, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Fu teaches of the method further comprising including in the encoded video bitstream, a third adaptive loop filter parameter specifying that adaptive loop filtering has been applied to a third array of luma sample values of a luma component third coding block in the video coding unit [Paragraph [0063]-[0064], Syntax structure includes a flag alf_one_luma_unit_flag to determine whether ALF processing is applied to luma component].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF luminance flag information provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement ALF processes on image block components to alleviate coding artifacts and enhance picture quality (Fu, Paragraph [0002]-[0005] & [0061]-[0063]). 

Regarding claim 12, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Fu teaches wherein the first, second, and third adaptive loop filter parameters are included in a coding tree unit parameter set as distinct adaptive loop filter parameters [Paragraph [0009], [0044], [0061]-[0063], Figs. 13-15, Syntax structure includes flags alf_one_cb_unit_flag, alf_one_cr_unit_flag, and alf_one_luma_unit_flag as ALF parameters in adaptation parameter set, as coding tree unit parameter sets for LCUs carrying data payload].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF parameters in parameter sets provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement ALF processes on image block components to alleviate coding artifacts and enhance picture quality (Fu, Paragraph [0002]-[0005] & [0061]-[0063]).

Regarding claim 13, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Fu teaches of further comprising including in the encoded video bitstream, a third adaptive loop filter parameter specifying that adaptive loop filtering has not been applied to a third array of luma sample values of a luma component third coding block in the video coding unit [Paragraph [0041], [0050] & [0063]-[0064], Syntax structure includes a flag alf_one_luma_unit_flag to determine whether ALF processing is applied to luma component, wherein flag value of zero indicates ALF has not been applied].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF luminance flag information provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement ALF processes on image block components to alleviate coding artifacts and enhance picture quality (Fu, Paragraph [0002]-[0005] & [0061]-[0063]). 

Regarding claim 14, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein the video coding unit is a first video coding unit, the method further comprising:
receiving [Paragraph [0022], [0029] & [0039], Receiving video data from content provider] a third array of chroma sample values for a chroma component third coding block in a second video coding unit [Paragraph [0022], [0029] & [0039]-[ 0042], Pictures comprising SCb, as first sample array of chrominance Cb samples in coding blocks] and a fourth array of chroma sample values for a chroma component fourth coding block in the second video coding unit [Paragraph [0022], [0029] & [0039]-[0042], Pictures comprising SCr, as second sample array of chrominance Cr samples in coding blocks];
performing adaptive loop filtering on the third array to modify the sample values for inclusion in an encoded video bitstream for the video data [Paragraph [0022], [0029], [0039]-[0042], [0062]-[0063] & [0144]-[0149], Video encoder applies ALF to reconstructed samples of the current picture, that are including sample arrays of chrominance samples]; and including in the encoded video bitstream, a third adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the third coding block [Paragraph [0144]-[0146], Video encoder may signal a flag, as first adaptive loop filter parameter, for enabling ALF in the coding unit],
However, Karczewicz does not explicitly disclose wherein included in the encoded video bitstream, 
a third adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component third coding block; and
a fourth adaptive loop filter parameter specifying that adaptive loop filtering has not been applied to sample values of the chroma component fourth coding block.
Fu teaches wherein included in the encoded video bitstream [Paragraph [0009]-[0010], [0029] & [0039]-[0044], Syntax are incorporated in bitstream and are used to indicate whether chroma components are filtered or not], 
a third adaptive loop filter parameter specifying that adaptive loop filtering has been applied to sample values of the chroma component third coding block [Paragraph [0063]-[0064], Syntax structure includes a flag alf_cb_enable_flag or alf_one_cb_unit_flag to determine whether ALF processing is applied to Cb component]; and
a fourth adaptive loop filter parameter specifying that adaptive loop filtering has not been applied to sample values of the chroma component fourth coding block [Paragraph [0063]-[0064], Syntax structure includes a flag alf_cr_enable_flag or alf_one_cr_unit_flag to determine whether ALF processing is applied to Cr component].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF chrominance flag information provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement ALF processes on image block components to alleviate coding artifacts and enhance picture quality (Fu, Paragraph [0002]-[0005] & [0061]-[0063]). 

Regarding claim 15, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein performing adaptive loop filtering on the first array to modify the sample values for inclusion in the encoded video bitstream for the video data comprises applying a particular filter to sample values of the first array of sample values to produce the modified sample values [Paragraph [0062]-[0069] & [0080], Equations (1), (5) & (6), ALF Filter h(k,l), as particular filter, comprising filter coefficients f(k, l) applied to image sample values R(i, j) at sample position i, j to produce filtered or modified sample value ~R(i, j) in the array of chroma sample values, and a set of ALF coefficients is signaled, and for both chroma components in a picture, a single set of ALF coefficients is applied and encoded into the bitstream, and the 5x5 diamond shape filter is used].

Regarding claim 16, Karczewicz and Fu disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein performing adaptive loop filtering on the second array to modify the sample values for inclusion in the encoded video bitstream for the video data comprises applying the particular filter to sample values of the second array of sample values to produce the modified sample values [Paragraph [0068], A set of ALF coefficients is signaled, and for both chroma components in a picture, a single set of ALF coefficients is applied and the 5x5 diamond shape filter is used].

Regarding claim 17, Karczewicz and Fu disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses of further comprising:
receiving a plurality of video coding units in a same slice of a same picture in the video data, each video coding unit comprising a chroma component first coding block, a chroma component second coding block, and a luma component third coding block, each coding block comprising an array of sample values [Paragraph [0022], [0029] & [0039]-[0042], Receiving video data from content provider, wherein slices include integer number of CTUs, and CTUs comprise coding tree blocks of luma samples, two corresponding coding tree blocks of chroma samples];
determining that adaptive loop filtering should be applied for a set of coding blocks in the plurality of video coding units [Paragraph [0144], Flag indicating whether ALF is enabled for a slice, that comprises plurality of CTUs];
[Paragraph [0068], Fig. 2, A set of ALF coefficients is signaled, and for both chroma components in a picture, a single set of ALF coefficients is applied and the 5x5 diamond shape filter is used]; and
applying a different filter to each luma component coding block in the set of coding blocks to produce modified sample values for inclusion in the encoded video bitstream for the video data [Paragraph [0067]-[0068], Fig. 2, Up to 15 sets of ALF parameters is signaled, and for luma components in a picture, a set of ALF coefficients is applied and three circular symmetric filter shapes include 7x7 diamond and truncated 9x9 diamond shape filters are used].

Regarding claim 18, Karczewicz and Fu disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein the particular filter comprises a set of coefficients each applied to a sample value that is at a particular position with respect to a position of a particular sample value in an input array of sample values on which the adaptive loop filtering is performed to produce a modified sample value at the particular position in a modified sample value array corresponding to the input array of sample values [Paragraph [0062]-[0069], Equations (1), (5) & (6), ALF Filter h(k,l), as particular filter, comprising filter coefficients f(k, l) applied to image sample values R(i, j) at sample position i, j to produce filtered or modified sample value ~R(i, j) in the array of chroma sample values].

Regarding claim 19, Karczewicz and Fu disclose the method of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses of further comprising including in the encoded video bitstream the set of coefficients for the particular filter [Paragraph [0080], All the filters are coded directly into the filter information, for example, the values of filter coefficients may be encoded into the bitstream].

Regarding claim 20, Karczewicz and Fu disclose the method of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein the first array of sample values is used to produce a reconstructed array of sample values that is compared to a desired array of reconstructed sample values, wherein the set of coefficients is computed to minimize the error between the reconstructed array of sample values and the desired array of reconstructed sample values [Paragraph [0062]-[0069], Equations (1), (5) & (6), ALF Filter h(k,l), as particular filter, comprising filter coefficients f(k, l) applied to image sample values R(i, j) at sample position i, j to produce filtered or modified sample value ~R(i, j) in the array of chroma sample values, a filter can be designed by minimizing the error between the original signal and the decoded filtered signal. For instance, a filter can be designed for minimizing the error (e.g., difference) between an original picture and a reconstructed version of the same picture].

Regarding claim 21, Karczewicz and Fu disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein performing adaptive loop filtering for the third array of luma sample values comprises applying a different, luma filter to the third array of luma sample values to produce modified sample values for inclusion in the encoded video bitstream for the video data [Paragraph [0067]-[0068], Fig. 2, Up to 15 sets of ALF parameters is signaled, and for luma components in a picture, a set of ALF coefficients is applied and three circular symmetric filter shapes include 7x7 diamond and truncated 9x9 diamond shape filters are used, different to 5x5 diamond filter applied to chroma components].
However, Karczewicz does not explicitly disclose including in the encoded video bitstream, a third adaptive loop filter parameter specifying that adaptive loop filtering has been performed for a third array of luma sample values of a luma component third coding block in the video coding unit.
Fu teaches of further comprising including in the encoded video bitstream, a third adaptive loop filter parameter specifying that adaptive loop filtering has been performed for a third array of luma sample values of a luma component third coding block in the video coding unit [Paragraph [0063]-[0064], Syntax structure includes a flag alf_one_luma_unit_flag to determine whether ALF processing is applied to luma component].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF luminance flag information provided in Fu as above, (Fu, Paragraph [0002]-[0005] & [0061]-[0063]). 

Regarding claim 22, Karczewicz and Fu disclose the method of claim 21, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein the particular filter and the luma filter are of a diamond shape [Paragraph [0067]-[0068], Fig. 2, Up to 15 sets of ALF parameters is signaled, and a set of ALF coefficients is applied and three circular symmetric filter shapes include 5x5 diamond (chroma only), 7x7 diamond, and truncated 9x9 diamond shape filters are used for luma].

Regarding claim 23, Karczewicz and Fu disclose the method of claim 22, and are analyzed as previously discussed with respect to the claim.
Furthermore, Karczewicz discloses wherein the particular filter is of a first size and the luma filter is of a second, different size [Paragraph [0067]-[0068], Fig. 2, Up to 15 sets of ALF parameters is signaled, and a set of ALF coefficients is applied and three circular symmetric filter shapes include 5x5 diamond (chroma only), 7x7 diamond, and truncated 9x9 diamond shape filters are used for luma].

Regarding claim 24, Karczewicz and Fu disclose the method of claim 21, and are analyzed as previously discussed with respect to the claim.
[Paragraph [0067]-[0068], Fig. 2, 5x5 diamond (chroma only) filter, comprising set of 13 coefficients, and then the luma filter set of coefficients in designs of 7x7 diamond and truncated 9x9 diamond shape filters comprise 25 coefficients and 39 coefficients, respectively].

Regarding claim 28, Karczewicz and Fu disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Fu teaches of further comprising including in a picture header parameter set in the encoded video bitstream, a third adaptive loop filter parameter specifying that the adaptive loop filtering applies to at least one chroma component of one coding unit in a slice of a picture associated with the picture header parameter set [Paragraph [0009], [0044], [0061]-[0063], Figs. 13-15, Syntax structure includes flags alf_one_cb_unit_flag and alf_one_cr_unit_flag, as third ALF parameter in adaptation parameter set, as picture header parameter set, carrying data payload and incorporated into video bitstream and applying to blocks in picture slice].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the ALF parameters in parameter sets provided in Fu as above, to provide improved in-loop processing on signaling whether or not to implement (Fu, Paragraph [0002]-[0005] & [0061]-[0063]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 2017/0332075 A1) (hereinafter Karczewicz) and Fu et al. (US 2013/0259118 A1) (hereinafter Fu) in view of Chong et al. (US 2013/0101018 A1) (hereinafter Chong).

Regarding claim 25, Karczewicz and Fu disclose the method of claim 21, and are analyzed as previously discussed with respect to the claim.
However, Karczewicz and Fu do not explicitly disclose the particulars of claim 25.
Chong teaches wherein the chroma component first coding block is not the same size as the luma component third coding block [Paragraph [0027], When luma and chroma components are coded in 4:2:0 format, for every 4×2 block of pixels, there are eight luma components (4 in each row) and 2 chroma components (e.g., 1 Cr chroma component and 1 Cb chroma component in the first row of the 4×2 block). In a 4:2:2 pixel format, for every 4×2 block of pixels, there are eight luma components (4 in each row) and 4 chroma components (e.g., 1 Cr chroma component and 1 Cb chroma component in each of the first and second rows of the 4×2 block)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the sub-sampling formats provided in Chong as above,  (Chong, Paragraph [0023]).

Regarding claim 26, Karczewicz, Fu, and Chong disclose the method of claim 25, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chong teaches wherein the video sampling format is one of a 4:2:0 format and a 4:2:2 format [Paragraph [0027], When luma and chroma components are coded in 4:2:0 format, for every 4×2 block of pixels, there are eight luma components (4 in each row) and 2 chroma components (e.g., 1 Cr chroma component and 1 Cb chroma component in the first row of the 4×2 block). In a 4:2:2 pixel format, for every 4×2 block of pixels, there are eight luma components (4 in each row) and 4 chroma components (e.g., 1 Cr chroma component and 1 Cb chroma component in each of the first and second rows of the 4×2 block)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the sub-sampling formats provided in Chong as above, proposes techniques to allow more flexibility in filtering chroma components in the ALF (Chong, Paragraph [0023]).

Regarding claim 27, Karczewicz and Fu disclose the method of claim 21, and are analyzed as previously discussed with respect to the claim.

Chong teaches wherein the video sampling format is a 4:4:4 format and the first and second chroma coding blocks are the same size as the luma component third coding block [Paragraph [0027], The 4:4:4 pixel format involves no sub-sampling of chroma components. That is, for a 4×2 block of pixels, there are eight luma components, eight Cr components, and eight Cb components)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Karczewicz to incorporate and integrate the sub-sampling formats provided in Chong as above, proposes techniques to allow more flexibility in filtering chroma components in the ALF (Chong, Paragraph [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL CHANG/Examiner, Art Unit 2487